JUDGMENT
Per Curiam
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief and appendix filed by appellant. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing and the motion for summary reversal and supplements thereto, the letter dated July 19, 2017, and the pleadings construed as requests for an appropriate order and appeal “de nova,” it is
ORDERED AND ADJUDGED that the district court’s order filed October 21, 2016, be affirmed. The district court correctly determined the complaint is barred *525by res judicata and the statute of limitations. See Bowleg v. Department of Justice, 971 F.2d 765 (table) (D.C. Cir. 1992) (per curiam) (“Appellant’s claims related to the constitutionality -of his arrest, conviction and deportation are based on issues that were finally decided in prior actions, therefore those -claims are barred by the doctrine of res judicata .... [and his] challenges to the ... finding of deportability are barred by the statute of limitations.”) (italics in original and citations omitted). It is
FURTHER ORDERED that the remaining motions be dismissed as moot.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.